DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–9 and 12–19 is/are pending.
Claim(s) 10, 11, and 20 is/are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
Please cancel claim 20.

Allowable Subject Matter
Claim(s) 1–9 and 12–19 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Porras et al. (US 2018/006347 A1, hereinafter Porras).

a vehicle (12, [0013]) comprising a traction battery (24, [0014]); a refrigerant system (60) including a compressor (80), a condenser (82), a battery chiller (76), a cabin evaporator (84, [0024]); a coolant system (58) including a conduit arranged to circulate coolant through the chiller (76) and the battery (24, [0027]); and
Porras discloses a method of controlling a thermal-management system (56) of a traction battery (24) in fluid communication with a chiller (76), the method comprising determining a temperature of the traction battery (24, [0026]); determining an evaporator capacity (Fig. 5, [0036]); calculating a chiller capacity by subtracting the evaporator capacity from a total 
Porras does not disclose, teach, or suggest the following distinguishing feature(s):
A vehicle comprising a controller programmed to determine an electric-current threshold based on a temperature and a chiller capacity and command a valve responsive to current of a traction battery exceeding the electric-current threshold and the temperature being less than a threshold temperature;
a vehicle comprising a controller programmed to activate a battery chiller to cool a battery response to current of the traction battery exceeding a threshold based on capacity of the chiller; or
a method of controlling a thermal-management system of a traction battery in fluid communication with a chiller, the method comprising determining an electric-current threshold based on a temperature of the traction battery and a chiller capacity, and circulating refrigerant and coolant through the chiller in response to the temperature of the traction battery being below a threshold temperature and current of the traction battery exceeding the electric-current threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725